Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 01/25/2022 is acknowledged. Claims 1-51, 53-60, 64-68, and 70-74 have been canceled and claims 61-63 have been withdrawn. Claims 52 and 69 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments filed on 01/25/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained

Claims 52 and 69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Norton et al. (US 2009/0110749 A1) as evidenced by What are antimicrobials? (http://npic.orst.edu/factsheets/antimicrobials.pdf) in view of Matsuo et al. (US 8,168,245 B2). 
Norton et al. teach a stable, non-toxic electrolyzed saline solution with remarkable antimicrobial (paragraph 2, 22, 23, and 36-38 and claim 4) (including killing or slowing the spread of virus according to “What are antimicrobials?”) comprising hydrogen (H2) gas (paragraph 28 and claim 3) to be administrated to human orally (paragraph 29), wherein hydrogen (H2) gas has the ability to attack infective microbes (paragraph 28 and claim 3). 
Though Norton et al. do not expressly teach the properties of the antimicrobial agent providing a hydrogen-containing concentration of approximately 400 ppb when three grams of the antimicrobial agent being mixed with 20 milliliters of physiological saline in claim 69, as a result of the H2 being the same as claimed, the H2 would necessarily have the claimed properties, whether expressly recognized by Norton et al. or not. Please refer to MPEP 2112.01 II.
Norton et al. do not specify the H2 being absorbed on coral powder.
This deficiency is cured by Matsuo et al. who teach coral powder with H2 being adsorbed and retained in the micropores of coral powder as a supplementary food for 2 being gradually release and functioning in vivo (entire reference, especially abstract, the paragraph bridges column 2 and 3, and claim 1).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Norton et al. and Matsuo et al. to adsorb H2 in the teachings taught by Norton et al. into coral powder. Coral powder being suitable for adsorbing and retaining H2 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose for human consumption with the advantage of being convenient for shipping, storing, and consuming anywhere.

Response to Applicants’ arguments:
Applicants argue that Norton et al. do not teach “an effective amount of an antimicrobial agent comprising a hydrogen molecule” and “a method for killing a virus or suppressing its expansion” with hydrogen molecule. 
However, this argument is not deemed persuasive. First of the instant claim 52 recites “a method for killing a virus or suppressing its expansion comprising administrating to a human in need thereof an effective amount of an antimicrobial agent comprising a hydrogen molecule”, not the alleged “a method for killing a virus or suppressing its expansion” with an effective amount of hydrogen molecule.
Secondly, Norton et al.’s teaching of a stable, non-toxic electrolyzed saline solution with remarkable antimicrobial comprising H2 gas to be administrated to human 2 gas has the ability to attack infective microbes is construed as “an effective amount of an antimicrobial agent comprising a hydrogen molecule’.

Applicants argue that Norton et al. do not teach the amount of hydrogen molecule in the composition and according to “Concentration and solubility of H2” (https://www.molecularhydrogeninstitute.com/concentration-and-solubility-of-h2) 1.6 mg/L [H2] is saturated [H2] (under the condition of 1 atm H2) while the [H2] in water under natural atmosphere is 8.65 * 10-7 mg/L (0.865 ppt).
However, this argument is not deemed persuasive. First of all, the recited “amount” is not defined as absolute amount (total weight) or as concentration (weight percent, unit weight).
Secondly, Norton et al. teach the electrolyzed saline water comprising H2 while electrolysis of NaCl water solution produces ≥0.1 ppm (≥100 ppb) H2 according to Sumita et al. (US 2011/0198236 A1, abstract, paragraph 105, and claim 11). According to the instant specification the source of H2 can be electrolysis of water (electrolyte such as table salt is needed according to Sumita et al. paragraph 105) and a 20 ppb of [H2] being anti-viral effective (paragraph 52 and figure 7).
Thirdly, “Concentration and solubility of H2” was cited in the final rejection dated 04/19/2021 (page 4), in response to applicants’ argument of no H2 being in water, to provide evidence of a well-known scientific knowledge that there is gaseous H2 dissolved in water. 
Lastly, Norton et al. do not tech the gaseous components of the electrolyzed saline solution being under natural atmosphere until reaching the equilibrium of each (H) of Cl2 being 0.093 (mol/(kg*bar)) (T=273-303 K) and the [Cl2] in atmosphere being 400 ppt (4*10-10), the [Cl2] in water under natural atmosphere (as untreated or treated then stays under natural atmosphere until reaching the equilibrium of Cl2 between atmosphere and water) is calculated to be 1.33 ppt assuming water density being 1 g/mL (4*10-10 * 0.093 =3.72 *10-11 mol/L → 1.33*10-9 g/L → 1.33 ppt), while, as stated above, Norton et al. teach 1-200 ppm [Cl2] in the electrolyzed saline solution; thus the concentration of any one of the gaseous component in the solution taught by Norton et al. is not limited by its concentration under natural atmosphere until reaching its equilibrium between atmosphere and water. Also, as discussed above, according to the instant specification source of H2 can be electrolysis of water (electrolyte such as table salt is needed according to Sumita et al. paragraph 105).

Applicants arguments with regard to Matsuo et al. were addressed in the previous office actions (dated 04/19/2021 and 05/16/2019) and the PTAB decision dated 05/28/2020.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612